DETAILED ACTION^


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim recites “the patter” in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the light absorbing layer comprises at least two points with different thicknesses.”  The claim is not clear as by definition a point does not have a thickness.
Claim 8 recites “wherein an upper surface of the light absorbing layer comprises: a pattern having cone-shaped protrusions or grooves, and optionally, wherein an upper surface of the cone-shaped protrusions or grooves has a cut, a pattern having a protrusion in which the highest point has a line shape or a groove in which the lowest point has a line shape.”   The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “wherein an upper surface of the light absorbing layer comprises: a pattern having cone-shaped protrusion or grooves, and optionally wherein an upper surface of each of the cone-shaped protrusion or grooves has a cut, or a pattern having a protrusion in which the top as a shape of a line or a groove in which the bottom has a shape of a line.”
Claim 8 recites “the highest point has a line shape or a groove in which the lowest point has a line shape.”  The claim is not clear as by definition a point cannot have a line shape.
Claim 9 recites “a same shape” in line 3.  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “the same shape.”
Claim 10 recites “in the pattern having protrusions or grooves in which the highest point of a protrusion has a line shape or the lowest point of a groove has a line shape, has only one shape when an upper surface of the pattern is observed whole rotating 360 degrees around a center of gravity of the upper surface.”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN2056903 (“'903”), as understood from the provided translation of the reference, in view of Kawaguchi et al. (US 8816932 B2) (“Kawaguchi”).
With respect to claim 1, '903 discloses a decoration element comprising a light reflective layer – element 2 - and a light absorbing layer provided on the light reflective layer - element 3 (0001, 0011, Fig. 1).  '903 is silent with respect to the light absorbing layer comprising Si.  Kawaguchi discloses a decoration element (abstr.), comprising element 14 – comprising an alloy of Si and a metal such as Cu or Al (col. 6, lines 10-46).  The recitation “light absorbing layer” has been interpreted as a recitation of intended use.  Since a layer comprising an alloy comprising Si and Cu or Al is disclosed in the instant Specification as a light absorbing layer, element 14 of Kawaguchi was 
Regarding claim 2, '903 and Kawaguchi teach the element of claim 1.  Kawaguchi discloses the light absorbing layer formed of an alloy of Si and Cu or Al (col. 6, lines 11-46).
As to claim 3, '903 and Kawaguchi teach the element of claim 1.  '903 discloses a color film – element 4 - provided on the light absorbing layer, the light absorbing layer being between the color film and the light reflective layer (0011, Fig. 1).
With respect to claim 4, '903 and Kawaguchi teach the element of claim 1.  '903 discloses an element comprising a substrate – element 1 - on the light reflective layer, such that the light reflective layer is between the substrate and the light absorbing layer (0011, Fig. 1).
Regarding claim 5, '903 and Kawaguchi teach the element of claim 1, wherein the light absorbing layer comprises at least two points at different heights (Fig. 1).
As to claim 13, '903 and Kawaguchi teach the element of claim 1.  '903 teaches an element wherein the element is a deco film (abstr.).


Claim 6   is/are rejected under 35 U.S.C. 103 as being unpatentable over '903, as understood from the provided translation of the reference, in view of Kawaguchi, and further in view of Korechika et al. (US 2008/0206495 A1) (“Korechika”).
With respect to claim 6, '903 and Kawaguchi teach the element of claim 1, but are silent with respect to the light absorbing layer as recited in the claim.  Korechika discloses an optical element comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr.), wherein the layer comprises at least one region in which an upper surface is an inclined surface, which is inclined at an angle greater than 0 degrees and less than 90 degrees, and wherein the layer comprises regions having a thickness different from a thickness in any one region having the inclined surface to provide specific optical effects (0051, Fig. 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the light absorbing layer of '903 having at least one region in which an upper surface is an inclined surface, which is inclined at an angle greater than 0 degrees and less than 90 degrees, and wherein the layer comprises regions having a thickness different from a thickness in any one region having the inclined surface as it is known in the art of decorating elements to form optical surfaces as disclosed in Korechika to obtain specific optical effects.
Regarding claim 7, '903 and Kawaguchi teach the element of claim 1, but are silent with respect to the light absorbing layer having dichroism as recited in the claim.  Korechika discloses an optical element comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr.), wherein the layer comprises at least one region in which an upper surface is an inclined surface, which is inclined at an angle greater than 0 degrees and less than 90 degrees, and wherein the layer comprises regions having a thickness different from a thickness on any one region having the inclined surface to provide specific optical effects (0051, 
As to claim 8, '903 and Kawaguchi teach the element of claim 1, but are silent with respect to the patterns as recited in the claim.  Korechika discloses an optical element comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr.), wherein the layer includes a pattern having cone-shaped protrusions (0048, Fig. 5), or a pattern having a protrusion in which the top has a shape of a line or a groove in which the bottom has a shape of a line (0035, Fig. 1), to obtain specific optical effects.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an upper surface of the light absorbing layer of '903 having a pattern having cone-shaped protrusions or a pattern having a protrusion in which the top has a shape of a line or a groove in which the bottom has a shape of a line as it is known in the art of decorating elements to form optical surfaces as disclosed in Korechika to obtain specific optical effects.
With respect to claim 9, '903, Kawaguchi and Korechika teach the element of claim 8.  Korechika discloses that in the pattern having cone-shaped protrusions two of the core-shaped protrusions have the same shape (Fig. 5).  Regarding the recitation “core-shaped protrusions have the same shape when the upper surface of the pattern is 
Regarding claim 10, '903, Kawaguchi and Korechika teach the element of claim 8.  Korechika discloses a pattern having a protrusion in which the top has a shape of a line or a groove in which the bottom has a shape of a line (0035, Fig. 1).  Regarding the recitation with respect to the pattern having protrusions or grooves in which the a pattern having a protrusion in which the top has a shape of a line or a groove in which the bottom has a shape of a line the pattern has only one shape when an upper surface of the pattern is observed whole rotating the pattern 360 degrees around a center of gravity of the upper surface, since the references recite all the elements of the decoration element, it would be expected that it is capable to perform as intended.
With respect to claim 11, '903 and Kawaguchi teach the element of claim 1, but are silent with respect to the light absorbing layer having a refractive index as recited in the claim.  Korechika discloses an optical element comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr.), wherein the layer comprises at least one region in which an upper surface is an inclined surface, which is inclined at an angle greater than 0 degrees and less than 90 degrees, and wherein the layer comprises regions having a thickness different from a thickness in any one region having the inclined surface to provide specific optical effects (0051, Fig. 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the light absorbing layer of '903 having a structure as disclosed in Korechika to obtain specific optical effects.  As the 
Regarding claim 12, '903 and Kawaguchi teach the element of claim 1, but are silent with respect to the light absorbing layer having an extinction coefficient as recited in the claim.  Korechika discloses an optical element comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr.), wherein the layer comprises at least one region in which an upper surface is an inclined surface, which is inclined at an angle greater than 0 degrees and less than 90 degrees, and wherein the layer comprises regions having a thickness different from a thickness in any one region having the inclined surface to provide specific optical effects (0051, Fig. 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the light absorbing layer of '903 having a structure as disclosed in Korechika to obtain specific optical effects.  As the references disclose the material and the structure of the light absorbing layer as disclosed in the instant Specification, it is inherent that the light absorbing layer according to the references has an extinction coefficient that satisfies claim 12.

Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783